 Case 4:16-cr-20014-LVP-SDD ECF No. 83 filed 10/29/20          PageID.732     Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                        Criminal Case No. 16-20014
                                                      Honorable Linda V. Parker
v.

TAQUANE M. JONES,

                    Defendant.

__________________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                   DISCLOSURE (ECF NO. 82)

       Defendant Taquane M. Jones was found guilty of possession with the intent

 to distribute cocaine, possession with the intent to distribute heroin, and being a felon

 in possession of a firearm. (ECF No. 46.) He was sentenced by this Court in May

 2017. In August 2017, Defendant filed a motion to vacate his sentence

 pursuant to 28 U.S.C. § 2255. (ECF No. 67.) This Court denied the motion and

 declined to issue a certificate of appealability. (ECF No. 77.) The Sixth Circuit

 subsequently denied Defendant’s application for a certificate of appealability,

 finding reasonable jurists would not debate the Court’s decision. (ECF No. 81.)

      On March 20, 2020, Defendant filed a Motion for Disclosure, requesting that

the Court furnish him with the Complaint, Indictment, Docket Sheet, Plea Agreement

and Sentencing Transcripts associated with this case. (ECF No. 82.) Defendant seeks

                                            1
 Case 4:16-cr-20014-LVP-SDD ECF No. 83 filed 10/29/20         PageID.733      Page 2 of 4



these documents in order to “proceed on appeal and draft intelligent briefs therein.”

(Id. at Pg. ID 730.)

       The Court assumes that Defendant is requesting that the Court provide these

 documents, including the transcripts, at no cost. Defendant cites no authority in his

 motion for these documents and it is unclear under what authority he believes he is

 entitled to them free of charge.

       An indigent defendant has a statutory right to free court documents, including

 transcripts, in particular circumstances. See 28 U.S.C. § 753(f); see also 28 U.S.C.

 § 2250. Pursuant to 28 U.S.C. § 753(f),

              Fees for transcripts furnished in criminal proceedings to
              persons proceeding under the Criminal Justice Act (18
              U.S.C. § 3006A), or in habeas corpus proceedings to
              persons allowed to sue, defend, or appeal in forma
              pauperis, shall be paid by the United States out of moneys
              appropriated for those purposes. Fees for transcripts
              furnished in proceedings brought under section 2255 of
              this title to persons permitted to sue or appeal in forma
              pauperis shall be paid by the United States out of money
              appropriated for that purpose if the trial judge or a circuit
              judge certifies that the suit or appeal is not frivolous and
              that the transcript is needed to decide the issue presented
              by the suit or appeal.

       Similarly, 28 U.S.C. § 2250 provides as follows:

              If on any application for a writ of habeas corpus an order
              has been made permitting the petitioner to prosecute the
              application in forma pauperis, the clerk of any court of the
              United States shall furnish to the petitioner without cost
              certified copies of such documents or parts of the record
              on file in his office as may be required by order of the
              judge before whom the application is pending.
                                           2
 Case 4:16-cr-20014-LVP-SDD ECF No. 83 filed 10/29/20        PageID.734    Page 3 of 4




      Here, Defendant has not shown that he satisfies the requirements set out in

§§ 753(f) and 2250. As an initial matter, Defendant is not entitled to the relief

requested because there is no petition pending before this Court and the Court is not

required to provide Defendant with transcripts so that he might search for new post-

conviction claims. See United States v. Wilson, 49 F. App’x 612, 613 (6th Cir. 2002);

Corrigan v. Thoms, 55 F. App’x 754, 756 (6th Cir. 2003) (citing Ketcherside v. United

States, 317 F.2d 807, 808 (6th Cir. 1963) (per curiam)) (“[F]ederal prisoners are not

entitled to obtain a transcript of testimony . . . at government expense under 28 U.S.C.

§ 753(f) for the purpose of preparing a motion to vacate where there [is] no motion to

vacate sentence pending.”); U.S. v. Alcorn, 10 Fed. Appx. 248, 248-49 (6th Cir. 2001)

(affirming denial of petitioner’s motion for transcripts because a petitioner “simply

does not have a right to a transcript at government expense under 28 U.S.C. § 753(f)

in order to search the transcript for yet unasserted grounds in a [§ 2255] motion to

vacate”).

      Moreover, Defendant has failed to demonstrate that the claims in any such

petition would not be frivolous and that the sentencing transcripts would be needed to

decide the issues presented in the petition. See Amadasu v. Mercy Franciscan Hosp.,

515 F.3d 528, 530 (6th Cir. 2008) (“Conclusory allegations in support of a request for

free transcripts [under § 753] do not satisfy these requirements[—i.e., “non-frivolous”

and “necessary”].”).

                                           3
Case 4:16-cr-20014-LVP-SDD ECF No. 83 filed 10/29/20         PageID.735   Page 4 of 4



      Accordingly, Defendant’s motion is denied to the extent he seeks free copies

of the requested documents.

     IT IS SO ORDERED.

                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


Dated: October 29, 2020


I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 29, 2020, by electronic and/or
U.S. First Class mail.


                                              s/ R. Loury
                                              Case Manager




                                          4
